FILED
                              NOT FOR PUBLICATION                           DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JUAN CAMILO SIERRA MEJIA,                        No. 08-72619

               Petitioner,                        Agency No. A055-219-282

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Juan Camilo Sierra Mejia, a native and citizen of Colombia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992), and we

review de novo claims of due process violations, Colmenar v. INS, 210 F.3d 967,

971 (9th Cir. 2000). We deny the petition for review.

        Substantial evidence supports the agency’s conclusion that Sierra Mejia’s

brother’s death and the threats against his uncle do not constitute persecution. See

Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir. 1991) (requiring that any

pattern of persecution against family members be “closely tied to the petitioner”).

Further, substantial evidence supports the agency’s conclusion that Sierra Mejia

failed to establish young men who formerly served in the military constitute a

particular social group. See id. Finally, because Sierra Mejia failed to exhaust his

contentions that he is eligible for asylum on account of his political opinion and his

familial relationship to his brother and uncle, we do not consider them here. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Accordingly, Sierra

Mejia’s asylum claim fails.

        Because Sierra Mejia failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


JT/Research                                 2                                    08-72619
        Substantial evidence supports the agency’s denial of CAT protection

because Sierra Mejia failed to show it is more likely than not that he would be

subject to torture if returned to Colombia. See El Himri v. Ashcroft, 378 F.3d 932,

938 (9th Cir. 2004).

        Sierra Mejia’s contention that the agency failed to consider all of the reports

he submitted with respect to conditions in Colombia fails because he did not

overcome the presumption that the agency considered the reports, see

Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000), and he failed to

demonstrate prejudice, see Cuadras v. INS, 910 F.2d 567, 573 (9th Cir. 1990).

        PETITION FOR REVIEW DENIED.




JT/Research                                 3                                    08-72619